MEMORANDUM **
Andre Marshall appeals the sentence imposed after his guilty plea to possession of an unregistered firearm in violation of 26 U.S.C. § 5861(d). Marshall contends that the district court erred in imposing a sentencing enhancement under U.S.S.G. § 2K2.1(b)(5) for possession of a firearm in connection with another felony offense.
Marshall agreed, as part of a negotiated plea agreement, to waive his right to appeal his sentence. Such waivers will be enforced if “knowingly and voluntarily made.” See United States v. Martinez, 143 F.3d 1266, 1271 (9th Cir.1998). The record indicates that the district court questioned Marshall to ensure that he understood his rights and that his waiver was both voluntary and informed. Accordingly, we lack jurisdiction to review Marshall’s sentence. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999) (noting that effective waiver of appeal deprives appellate court of jurisdiction).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.